Citation Nr: 1705980	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  09-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent, prior to March 26, 2013, for a left hand disability due to Buerger's disease and Raynaud's phenomenon.

2.  Entitlement to a separate rating for Buerger's disease of the left lower extremity.

3.  Entitlement to a separate rating for Buerger's disease of the right lower extremity.  

4.  Entitlement to a higher initial rating in excess of 10 percent for left hand strain.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to August 1976, January 1991 to March 1991, October 2001 to October 2002, and February 2006 to February 2008.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  An April 2015 rating decision increased the rating for a left hand disability due to Buerger's disease and Raynaud's phenomenon to 100 percent, effective March 26, 2013.  As the 100 percent rating is the maximum rating under VA regulations, the Board need not consider whether a higher rating is warranted as of March 26, 2013.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for an increased rating prior to March 26, 2013, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  During the initial rating period prior to February 25, 2011, the Veteran's left hand disability due to Buerger's disease and Raynaud's phenomenon symptomatology did not more nearly approximate characteristic attacks occurring four to six times per week.

2.  During the initial rating period from February 25, 2011, to March 25, 2013, the Veteran's left hand disability due to Buerger's disease and Raynaud's phenomenon symptomatology more nearly approximated two or more digital ulcers, plus autoamputation of one or more digits, and a history of characteristic attacks.  

3.  The Veteran's Buerger's disease was manifested by symptomatology more nearly approximating claudication on walking 50 yards on a level grade at two miles per hour, and trophic changes of dystrophic nails, in the left lower extremity.

4.  The Veteran's Buerger's disease was manifested by symptomatology more nearly approximating claudication on walking 50 yards on a level grade at two miles per hour, and trophic changes of dystrophic nails, in the right lower extremity.

5.  During the entire initial rating period, the Veteran's left hand strain disability symptomatology has not more nearly approximated limitation of motion, ankylosis; or amputation of any digit, to include the thumb, related to the strain.  


CONCLUSIONS OF LAW

1.  During the initial rating period prior to February 25, 2011, the criteria for a higher initial rating in excess of 10 percent for a left hand disability due to Buerger's disease and Raynaud's phenomenon were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2016).

2.  During the initial rating period from February 25, 2011, to March 25, 2013, the criteria for a higher initial rating of 100 percent for a left hand disability due to Buerger's disease and Raynaud's phenomenon have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2016).

3.  The criteria for a separate initial rating of 40 percent, but not greater, for Buerger's disease of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7115 (2016).

4.  The criteria for a separate initial rating of 40 percent, but not greater, for Buerger's disease of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7115 (2016).

5.  During the entire initial rating period, the criteria for a rating in excess of 10 percent for a left hand strain have not been met.  38 U.S.C.A. Vet. App. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a notice dated October 2007 of the requirements for substantiating a claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The required notice was provided prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

VA has obtained VA medical examination reports.  The examinations adequately provide information regarding the severities of the Veteran's disabilities.    

In an October 2014 Remand, the Board requested that the Veteran be scheduled for a VA examination to determine the current severity of the service-connected left hand disabilities.  In a February 2016 Remand, the Board requested that the AOJ readjudicate the Veteran's claims for higher initial ratings for his left hand disabilities, prior to March 26, 2013.  The Board finds substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Initial Ratings

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2016).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2016).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In those instances, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999

Left Hand Disability due to Buerger's Disease and Raynaud's Phenomenon

Under Diagnostic Code 7115, a 20 percent rating is warranted for Buerger's disease with claudication on walking more than 100 yards, and diminished peripheral pulses, or ankle/brachial index of 0.9 or less.  A 40 percent rating is warranted with claudication on walking between 25 and 100 yards on a level grade at two miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is warranted with claudication on walking less than 25 yards on a level grade at two miles per hour, and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index (ABI) of 0.4 or less.  

Ankle/brachial index as the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note (1) (2016).

The criteria for rating Raynaud's Syndrome provide for a 10 percent rating when characteristic attacks occur one to three times per week; a 20 percent rating where there are characteristic attacks occurring four to six times per week; a 40 percent rating where there are characteristic attacks occurring at least daily; a 60 percent rating with two or more digital ulcers and a history of characteristic attacks; and a 100 percent rating with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 7117 (2016).

***[when?]

A November 2007 VA-ordered examination shows that the Veteran reported having been diagnosed with Buerger's disease and Raynaud's phenomenon approximately four years prior to examination.  He reported having no history of angioneurotic edema or erythromelalgia.  He indicated that he did not experience monthly attacks of Raynaud's phenomenon, but experienced occasional attacks during cold weather.  The typical attack was symptoms occur with cold weather.  The Veteran indicated that the condition did not prevent him from exertion or from performing any exercise.  He reported taking medication for the disability.

On examination of the extremities, the examiner found no evidence of ulceration, edema, stasis dermatitis, clubbing, cyanosis, persistent coldness, ischemic limb pain at rest, gangrene, or deep ischemic ulcers.  The examiner indicated finding evidence of present Raynaud's Syndrome in the left hand due to paleness in the fingertips, especially with cold exposure.  The examiner noted evidence of prior skin grafts in the tips of the left second and third fingers without scarring.  The examiner indicated that there was no autoamputation of the digits and no signs of digital ulceration.  The examiner indicated that all peripheral pulses were normal.  

In a March 26, 2013, private X-ray report, an examiner noted that the Veteran had a chronic traumatic amputation of the distal third phalanx.  

In an April 2013 VA medical examination report, the Veteran stated that he had he had a portion of his finger amputated on February 25, 2011.  The examiner indicated that the amputation was caused by the Veteran's service-connected left hand disability related to Buerger's disease and Raynaud's phenomenon.   The Veteran indicated that he had experienced characteristic attacks of Raynaud's syndrome one to three times per week.  

In a March 2015 VA report of general information, a VA employee reported speaking to the Veteran over the telephone.  During that conversation, the Veteran stated that his finger was amputated on February 25, 2011, by a doctor in Spokane, Washington.  

During the initial rating period prior to February 25, 2011, the Board finds that the Veteran's left hand disability due to Buerger's disease and Raynaud's phenomenon symptomatology did not more nearly approximate the characteristic attacks occurring four to six times per week required for a next higher 20 percent rating under Diagnostic Code 7117.  38 C.F.R. § 4.104 (2016).  In the November 2007 VA medical examination report, the Veteran stated that he experienced occasional attacks of Raynaud's phenomenon symptomatology during cold weather, but specifically denied experiencing any recent attacks.  The record does not contain any notation suggesting attacks of Raynaud's phenomenon symptomatology more nearly approximating the four to six weekly attacks required for a next higher 20 percent rating under Diagnostic Code 7117.  38 C.F.R. § 4.104 (2016).  

The Board has considered whether the Veteran's left hand disability symptomatology for the initial rating period, prior to February 25, 2011, more nearly approximated that required for a rating in excess of 10 percent under Diagnostic Code 7115, the criteria for Buerger's disease.  The Board finds that the evidence does not show that the Veteran exhibited any left hand Buerger's symptomatology, to include persistent coldness of the extremity, ischemic limb pain at rest, or deep ischemic ulcers, that would allow for a rating under Diagnostic Code 7115.  38 C.F.R. § 4.104 (2016).  

From February 25, 2011, to March 25, 2013, the Board finds that the left hand disability due to Buerger's disease and Raynaud's phenomenon symptomatology more nearly approximated two or more digital ulcers, with amputation of one or more digits, and a history of characteristic attacks.  The Veteran has provided credible lay evidence indicating that a doctor performed an amputation of the phalanx of the left third finger on February 25, 2011.  Examinations of the finger subsequent to the date of amputation corroborate that lay account.  In the April 2013 VA medical examination report, the examiner indicated that the amputation was related to the service-connected left hand disability.  The Veteran has reported a history of characteristic attacks of Raynaud's phenomenon.  Resolving all doubt in the Veteran's favor, the Veteran's left hand disability symptomatology more nearly approximated that requirements for a 100 percent rating under Diagnostic Code 7117 as of February 25, 2011, but not before.  38 C.F.R. § 4.104 (2016).  

Accordingly, for the initial rating period prior to February 25, 2011, the Board finds that the criteria for a higher rating in excess of 10 percent for a left hand disability due to Buerger's disease and Raynaud's phenomenon were not met.  ).  AS of February 25, 2011, the Board finds that the criteria for 100 percent rating for a left hand disability due to Buerger's disease and Raynaud's phenomenon have been met.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings and the claim for any higher ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Separate Ratings for Buerger's Disease of the Lower Extremities

Pyramiding, or rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2016).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability is not duplicative of or overlapping with the symptomatology of the other disability.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  In this instance, the Board must determine if the Veteran's service-connected Buerger's disease symptomatology affecting the lower extremities is of sufficient severity to allow for the assignment of separate ratings.  The Veteran underwent an amputation of the right lower extremity below the knee following a traumatic accident unrelated to the service-connected disabilities on October 17, 2010.  However, the claim for increase was pending prior to that date. 

In a November 2007 VA medical examination report, the Veteran reported having been diagnosed with Buerger's disease approximately four years prior to the examination.  The Veteran reported experiencing claudication in the lower extremities after walking 50 yards on level ground at two miles per hour.  The Veteran indicated experiencing calf pain at rest and persistent coldness of the extremities.  He indicated that he experienced difficulty with prolonged walking during flare-ups.  

On examination of the extremities, the examiner found no evidence of ulceration, edema, stasis dermatitis, clubbing, cyanosis, persistent coldness, ischemic limb pain at rest, gangrene, or deep ischemic ulcers.  The examiner found that the Veteran had dystrophic toenails.  The examiner indicated that all peripheral pulses were normal. 

In a December 2014 VA medical examination report, a VA examiner noted that the Veteran had Buerger's Disease symptomatology resulting in claudication in the left lower extremity upon walking less than 25 yards of a level grade at two miles per hour.  The right lower extremity was absent below the knee.  On examination, the examiner indicated that the Veteran's left ankle/brachial index was 1.12.  The examiner noted that the Veteran's pulses in the left lower extremity were all normal.  The examiner also noted that the Veteran had yellowed toenails, diagnosed as onychomycosis and ischemic skin ulcers.  

The Board finds that the left lower extremity Buerger's disease symptomatology more nearly approximated that required for a 40 percent separate rating for the entire initial rating period.  During the entire rating period, the Veteran indicated that he experienced claudication of the left lower extremity after walking 50 yards or less at a level grade at two miles per hour.  The examiner also noted that the Veteran had dystrophic toenails.  The Board notes that those symptoms more nearly approximate the requirements for a separate rating of 40 percent for each lower extremity under Diagnostic Code 7115.  38 C.F.R. § 4.104 (2016).  

The Board also finds that the Veteran's left lower extremity Buerger's disease symptomatology did not more nearly approximate that required for a next higher 60 percent separate rating during the initial rating period under Diagnostic Code 7115.  At the December 2014 VA medical examination report, the Veteran reported that he experienced claudication of the left lower extremity after walking less than 25 yards.  The Board notes that the inability to walk less than 25 yards without onset of claudication is part of the criteria for a next higher 60 percent rating.  However, the 60 percent rating criteria also require the presence of either persistent coldness of the extremity or an ankle/brachial index of 0.5 or less.  The Veteran's left ankle/brachial index was 1.12.  As the record does not show the required symptomatology, the Veteran's symptoms do not more nearly approximate that required for a 60 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7115 (2016).  

Regarding the Veteran's right lower extremity, on testing of the left prior to the October 17, 2010, leg amputation procedure, the Veteran's Buerger's disease was manifested by symptomatology more nearly approximating that required for a separate rating of 40 percent under Diagnostic Code 7115.  38 C.F.R. § 4.104 (2016).  In the November 2007 VA medical examination report, the examiner reported findings of claudication on walking 50 yards on a level grade at two miles per hour and dystrophic toenails.  The Board finds that those symptoms more nearly approximate the requirements for a separate rating of 40 percent under Diagnostic Code 7115.  38 C.F.R. § 4.104 (2016).

The Board also finds that the right lower extremity Buerger's disease symptomatology did not more nearly approximate that required for a next higher 60 percent separate rating during the applicable period under Diagnostic Code 7115.  38 C.F.R. § 4.104 (2016).  The evidence of record contains no indication that the Veteran experienced claudication on walking less than 25 yards on a level grade at two miles per hour, and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less in the right lower extremity prior to its amputation.  The extremity is no longer present to be tested below the knee.  Therefore, the requirements for a higher rating are not shown.

Accordingly, during the entire initial rating period, the Board finds that the criteria for separate initial ratings of 40 percent, but not greater, for Buerger's disease of each lower extremity have been met.  As the preponderance of the evidence is against the assignment of any higher separate initial ratings, any claim for any higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Hand Strain

For the entirety of the initial rating period, the Veteran's service-connected left hand strain disability has been rated 10 percent under Diagnostic Code 5099-5024.  38 C.F.R. § 4.71a (2016).  

For unlisted disabilities requiring rating by analogy, 38 C.F.R. § 4.27  provides that these disorders will be coded by the first two numbers of the most closely related body part and "99."  38 C.F.R. § 4.20 (2016).  In this case, the RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.114, Diagnostic Code 5024 (2016), used in rating tenosynovitis.  Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis.

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a Diagnostic Code rating disorders based on limitation of motion, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings for arthritis cannot be combines with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

The RO assigned a 10 percent rating because that the Veteran's left hand strain disability caused limitation of motion of a minor joint group, specifically the hand and fingers, due to pain, not otherwise compensable under any Diagnostic Code regarding limitation of motion, ankylosis, or amputation due to the strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5230 (2016).  

Functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.59 (2016).  The factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2016).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011).

In a November 2007 VA medical examination report, the Veteran reported experiencing constant pain in the left hand and fingers, travelling to the wrist.  He described the pain as a burning, aching, sharp, and cramping sensation, measuring a 9 on a scale of 1 to 10.  He stated that the pain was elicited by physical activity, and was relieved by medication without apparent side effects.  He stated that he could function during periods of pain.  He denied undergoing surgery or hospitalization for the hand disability.

On examination, the examiner noted that the Veteran could tie his shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  A hand dexterity examination found that the left hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the fingers was 0 centimeters for each finger.  With the thumb attempting to oppose the fingers, the measurement between the pad of the left thumb and the fingers was 0 centimeters for each finger.  Motion of the fingers was normal throughout testing.  The joint function of the digits was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

In a May 2014 VA medical examination report, the Veteran stated that his fingers hurt.  The examiner noted that there was limitation of motion in only the left long finger, which had been partially amputated, and which was sometimes referred to in the report mistakenly as the right long finger.  The joint function of the digits was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

In a December 2014 VA medical examination report, the examiner noted normal motion of all fingers of the left hand, with the exception of the left third finger, which had been partially amputated.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The Board finds that the evidence weighs against the assigned of an increased rating under any applicable Diagnostic Code.  During the entire initial rating period, the Veteran's left hand strain was productive of pain in the left hand and fingers, but was not productive of ankylosis of any finger or limitation of motion of any finger, except the third finger, which was partially amputated.  The Board notes that the May 2014 and December 2014 VA medical examination reports were written after the February 2011 amputation of a portion of the Veteran's third finger.  As all symptomatology involving that finger found in those examinations was contemplated by the 100 percent rating assigned under Diagnostic Code 7117 discussed previously, the Board may not rate any disability involving that finger amputation as it has already been considered in the assignment of another rating.  To separately assign any rating based on that pathology would constitute pyramiding, which is prohibited.  38 C.F.R. § 4.14 (2016).  As the record contains no evidence indicating limitation of motion, ankylosis, or amputation of any of the other fingers, including the thumb, the Board finds that the Veteran does not meet the criteria for a higher rating in excess of 10 percent under any potentially applicable Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5230 (2016).  

The Board finds also that the evidence, both lay and medical, does not indicate functional loss of any digit, to include flare-ups due to pain, fatigability, incoordination, and weakness, so as to approximate limitation of motion, ankylosis, or amputation of any of the other fingers, including the thumb.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5230 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Accordingly, during the entire initial rating period, the Board finds that the criteria for a rating in excess of 10 percent for a left hand strain have not been met.  As the preponderance of the evidence is against the assignment of any higher rating, the claim for a higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's disabilities.  In exceptional cases, an extraschedular rating may be assigned.  38 C.F.R. § 3.321 (2015).  As the Veteran is in receipt of the maximum 100 percent rating allowable for the left hand disability due to Buerger's disease and Raynaud's phenomenon for the initial rating period from February 25, 2011, the Board need not determine whether an extraschedular rating is warranted for that period.    

The Board finds that all the symptomatology and impairment caused by the Veteran's left hand disability due to Buerger's disease and Raynaud's phenomenon prior to February 25, 2011, were contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  During that initial period, the Veteran's service-connected disability was manifested by occasional attacks of Raynaud's syndrome.  The schedular rating criteria, Diagnostic Code 7117, specifically provide for a rating based on that symptomatology.  38 C.F.R. § 4.104, Diagnostic Code 7117 (2016).  In this case, comparing the Veteran's disability level and symptomatology, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

The Board finds that all the symptomatology and impairment caused by the Veteran's right and left lower extremity Buerger's disease were contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The Veteran's service-connected Buerger's disability has been manifested by claudication on walking on a level grade at two miles per hour, and trophic changes, to include dystrophic nails, in both lower extremities.  The schedular rating criteria, Diagnostic Code 7115, specifically provide for ratings based on that symptomatology.  38 C.F.R. § 4.104, Diagnostic Code 7115 (2016).  In this case, comparing the Veteran's disability level and symptomatology, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

Regarding the left hand strain, the Veteran's disability is manifested by some pain on use of the hand and digits.  The rating criteria specifically contemplate that symptomatology.  The schedular rating criteria specifically provide for a rating, by analogy based on otherwise noncompensable limitation of motion for a group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The schedular rating criteria contemplate ratings based on motion limited due to factors that include pain.  In this case, comparing the Veteran's disability level and symptomatology, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule.

As the schedular rating contemplates the symptomatology of the Veteran's disabilities, the Board need not determine whether there are exceptional disability pictures that exhibit other related factors such as those provided by the regulation as governing norms.  38 C.F.R. 3.321(b)(1) (2016).  In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's disabilities, the Board is not required to remand these matters to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2015).  Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Prior to February 25, 2011, a higher initial rating in excess of 10 percent for a left hand disability due to Buerger's disease and Raynaud's phenomenon is denied.  

As of February 25, 2011, a higher rating of 100 percent for a left hand disability due to Buerger's disease and Raynaud's phenomenon is granted.  

The criteria for a separate rating of 40 percent, but not greater, for Buerger's disease of the left lower extremity is granted.  

The criteria for a separate rating of 40 percent, but not greater, for Buerger's disease of the right lower extremity is granted.  

For the entire initial rating period, a rating in excess of 10 percent for a left hand strain is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


